DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-29 and 35-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baer (US 7776273).
Regarding claim 1, Baer teaches a laser capture device comprising a micropatterned thermoplastic film comprising a first surface; and a plurality of projections (30) secured to the first surface and extending outwardly therefrom relative to an axis that is substantially perpendicular to the first surface, and at least one projection of the plurality of projections being a microsphere or microneedle.  (Refer to Figures 10B and 10C) Applicants further recite “that is activable by applying irradiation thereto”, this limitation is considered a process and/or intended use limitation, which do not further delineate the structure of the claimed apparatus (i.e. from apparatus claim 19) from that of the prior art. Since claim 19, etc. are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. This recited process or intended use limitation is accorded no patentable weight to an apparatus. Process limitations are not germane to patentability to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  Applicants have no limited the claim to any structure that makes it activable by applying irradiation thereto.
Regarding claim 20, the plurality of projections are attached to the first surface. (Refer to Figures 10B and 10C)
Regarding claim 21, the plurality of projections are continuous with the first surface. (Refer to Figures 10B and 10C)
Regarding claim 22, the plurality of projections are integrally formed with the first surface. (Refer to Figures 10B and 10C)
Regarding claim 23, the plurality of projections are disposed as an array on the first surface. (Refer to Figures 10B and 10C)
Regarding claim 24, hydrogel nanoparticles provided on the plurality of projections.
Regarding claim 25, the at least one projection has a constant diameter.  (Refer to Figures 10B and 10C)
Regarding claim 26, the at least one projection is a microneedle of variable diameter that decreases outwardly from the first surface. (Refer to Figures 10B and 10C)
Regarding claim 27, the at least one projection is a microsphere comprising hydrogel.
Regarding claim 28, the at least one projection comprises a tip coated with one or more nanoparticles or one or more microparticles (88).
Regarding claim 29, the thermoplastic film further comprises an adsorptive substance.
Regarding claim 35, the adsorptive substance is tin (IV) 2,3- naphthalocyanine dichloride; silicon([V) 2,3-naphthalocyanine dihydroxide; silicon (IV) 2,3- naphthalocyanine dioctyloxide; or vanadyl 2,11,20,29-tetra-tert-butyl-2,3-naphthalocyanine, or any combination thereof.  (Refer to Col. 7, Lines 40-43)
Regarding claim 36, the thermoplastic film comprises an ethyl vinyl acetate polymer, a vipolyurethane polymer; a polyvinyl acetate polymer; an ethylene-methyl acrylate polymer; a polycarbonate polymer; an ethylene-vinyl alcohol copolymer; a polypropylene polymer; or an expandable or general purpose polystyrene polymer, or any combination thereof.  (Refer to Col. 12, Lines 24-27)
Regarding claim 37, instructions for use of the micropatterned thermoplastic film to perform laser capture microdissection.  (Refer to abstract)
Regarding claim 38, a micropatterned thermoplastic film comprising
a first surface; and a plurality of projections secured to the first surface and extending outwardly therefrom relative to an axis that is substantially perpendicular to the first surface, adsorptive dye configured to impregnate the projections; and instructions for use of the kit to carry out laser capture microdissection.  (Refer to claim 1 and figures 10B and 10C)
Allowable Subject Matter
Claims 30-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798